Citation Nr: 1749277	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-38 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cerebrovascular accident (including residuals), claimed as stroke, associated with hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and December 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in August 2017.  

The Veteran previously submitted a claim of entitlement to service connection for bilateral hearing loss which was denied in an August 2010 rating decision because the Veteran was not found to have exposure to loud noise or shown to have suffered from hearing loss in service.  The August 2010 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, he testified that during service he worked in various jobs around the flight deck and engine room where he had significant noise exposure.  See August 2017 Hr'g Tr. at 15.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Veteran testified at the hearing that he cannot work because of his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension had its onset during service.

2.  The Veteran's cerebrovascular accident (including residuals) was caused by his service-connected hypertension.

3.  The Veteran's lumbar degenerative disc disease more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less without considering the ameliorative effects of his medication.

4.  The Veteran has right and left lower extremity radiculopathy related to his service-connected lumbar degenerative disc disease that is productive of mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a cerebrovascular accident (including residuals) have been met.  38 U.S.C.A. §§ 1131, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017). 

3.  The criteria for a disability rating of 40 percent for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2017).

4.  The criteria for a rating of 10 percent for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2017).

5.  The criteria for a rating of 10 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that his hypertension had its onset during service, and that his in-service reports of chronic headaches were a manifestation of or evidence of hypertension during this time.  See August 2017 Hr'g at 19-20.  He further contends that his cerebrovascular accident in October 2009 was related to his hypertension.  

The Board finds that service connection is warranted for hypertension and a cerebrovascular accident (including residuals).  Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran has had hypertension during the appeal period and suffered from a cerebral infarction in October 2009.  The evidence shows that it is at least as likely as not that the Veteran's hypertension had its onset in service, and that his October 2009 cerebral infarction is related to hypertension.  The Veteran was provided with a VA examination in May 2012 addressing his hypertension and cerebral infarction (including residuals).  The May 2012 VA examiner opined that the Veteran's headaches in service may have been an indication of high blood pressure at that time.  The examiner further opined that the Veteran's hypertension was at least as likely as not related to his headaches because persistent pain can certainly contribute to a person's development of hypertension.  See July 2012 VA Addendum Medical Opinion.  Additionally, the May 2012 VA examiner opined that the October 2009 cerebral infarction was at least as likely as not the result of hypertension because hypertension has been shown to increase the incidence of stroke.  See July 2012 VA Addendum Medical Opinion.  The Board finds the physician's opinions highly probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all of the elements necessary to establish service connection for hypertension on a direct basis and service connection for a cerebrovascular accident (including residuals) on a secondary basis have been met.  See 38 C.F.R. §§   3.303, 3.310(a).  

Increased Rating

The Veteran seeks a rating in excess of 20 percent for his service-connected thoracolumbar spine disability.  The Board finds that a 40 percent rating is warranted throughout the appeal period.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Additionally, in evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran seeks a higher rating for his low back disability, diagnosed as lumbar spine degenerative disc disease, currently rated as 20 percent disabling pursuant to DC 5237.  This diagnostic code directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243.  There are no separate ratings in effect for radiculopathy or any other associated neurologic impairment.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  

The Veteran was afforded a VA examination in May 2012.  The VA examiner noted that he exhibited a limitation of forward flexion in his thoracolumbar spine to 40 degrees.   At his hearing before the Board, the Veteran testified that he takes pain medication for his back disability, and that he was taking this medication at the time of the May 2012 VA examination.  See August 2017 Hr'g Tr. at 5-6.  The Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Thus, the Board finds that the Veteran's lumbar spine disability more nearly approximates the criteria for a 40 percent rating.  

VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The May 2012 examiner found that the Veteran had decreased sensation to light touch in both of his lower extremities.  The examiner's findings of decreased sensory loss support a rating of 10 percent each for right and left lower extremity radiculopathy throughout the appeal period.  See 38 C.F.R. § 4.124a, DC 8520.    

The Veteran testified that a grant of a 40 percent rating for his thoracolumbar spine disability and 10 percent each for his right and left lower extremity radiculopathy would satisfy his appeal.  See August 2017 Hr'g Tr. at 13-14.  Thus, the Board need not address whether higher ratings for these disabilities are warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


ORDER

Service connection for hypertension is granted.

Service connection for a cerebrovascular accident (including residuals) is granted.

A 40 percent rating for a lumbar degenerative disc disease is granted throughout the appeal period, subject to the rules and regulations governing the payment of VA monetary benefits.

A 10 percent rating for right lower extremity radiculopathy is granted throughout the appeal period, subject to the rules and regulations governing the payment of VA monetary benefits.

A 10 percent rating for left lower extremity radiculopathy is granted throughout the appeal period, subject to the rules and regulations governing the payment of VA monetary benefits.

REMAND

The remaining claims are remanded for further development.  With regard to his hearing loss claim, the Veteran reports that he has difficulty hearing and that he had significant noise exposure in service working in various capacities around the flight deck and engine room.  See August 2017 Hr'g Tr. at 15.  Thus, the Board finds that the Veteran should be afforded a VA examination in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claim of entitlement to a TDIU is also remanded as inextricably intertwined with the remanded issue, as well as the initial ratings to be assigned for hypertension and the residuals of a cerebrovascular accident.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and ask the Veteran to identify any private medical records he would like to have considered in connection with his appeal.  After securing any necessary authorization, obtain records from any identified private medical care providers.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss symptomatology, and/or the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his bilateral hearing loss. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Bilateral Hearing Loss

After a review of the claims file, including the Veteran's lay statements regarding the onset of his hearing loss, please opine as to the following:

(1) whether it is at least as likely as not that the Veteran's bilateral hearing loss disability had its onset in service or resulted from the Veteran's acoustic trauma in service;

(2) whether it is at least as likely as not that the Veteran's bilateral hearing loss disability is caused by a service-connected disability; and

(3) whether it is at least as likely as not that the Veteran's bilateral hearing loss disability is aggravated beyond its normal progression by a service-connected disability.

In offering his or her opinions, the examiner should acknowledge and discuss the Veteran's competent and credible report as to his in-service noise exposure, as well as his symptoms both during and after service and his lack of any significant noise exposure after service.  

Additionally, the examiner should discuss the impact of the Veteran's in-service acoustic trauma on the hair cells in his cochlea, and state whether it is at least as likely as not that his hearing loss occurred sooner, or progressed to a greater degree of severity than it otherwise would have, as a result of his in-service acoustic trauma.

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal, including the Veteran's claim for a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


